Judgment of the Supreme Court, New York County (Michael Dontzin, J.), rendered May 12,1983, convicting defendant of the crime of *753advertisement and sale of unauthorized recordings of sound and sentencing him to 100 hours of public service in addition to a fine of $1,000, affirmed. U Defendant’s plea of guilty constituted a waiver of the claim that section 275.10 of the Penal Law is unconstitutional as applied to defendant because of the Federal supremacy clause of the United States Constitution and preemption by the Federal Copyright Act (US Code, tit 17). In light of the waiver we find it unnecessary to pass on the claim of pre-emption. Concur — Murphy, P. J., Carro, Silverman, Bloom and Fein, JJ.